DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nichol et al., WO 2014066859 A1 hereinafter “Nichol” in view of Kawabuchi et al., US 5070734 hereinafter “Kawabuchi”.
Regarding claim 1, Nichol discloses an ultrasound measurement device (e.g., Fig. 1 “system 100”,  [0015]), comprising: a plurality of ultrasound sensors ( “ … more than one ultrasound transducer 102” [0015]) configured to capture tomographical information of a physiological structure ([0029] and illustration Fig. 5) each of the plurality of ultrasound sensors comprising a transducer having a respective resonant frequency ([0021]); and a processing device to control and process measurements made by the plurality of ultrasound sensors ([0016]).
Nichol is silent in regards to wherein each of the transducers has a frequency response that partially overlaps with a frequency response of another one of the transducers. 
Kawabuchi teaches in Col. 6: 10-35 with reference to Fig. 2, wherein each transducer has a frequency response that partially overlaps with a frequency response of another one of the transducers (“f3” partially overlaps with “f1” and “f2” as depicted in Fig. 2) so as to generate an image with an overlapping frequency response “f3” that is between “f1” and “f2”. A skilled artisan would recognize that a potential benefit of the use of overlapping frequency response in image generation is that images generated by overlapping frequency response would have better spatial resolution.
In view of the teachings of Kawabuchi, it would have been obvious at the time the claimed invention was filed, to modify the transducers of Nichol to include overlapping frequency response, so as to generate images with better spatial resolution from an 
Regarding claim 3, Nichol as modified by Kawabuchi discloses the invention of claim 1 as discussed above, Nichol further discloses a substrate (“interface element 104” [0017 – 0018]) comprising an adhesive surface for adhering to a patient’s skin ( [abstract] and [0026] interface element comprise an adhesive to attach to a skin surface).
Regarding claim 4, Nichol as modified by Kawabuchi discloses the invention of claim 3 as discussed above, Nichol further discloses wherein the substrate comprises one or more alignment markers for aligning the device with an artery of the patient ([0027] indicia on interface element).
Regarding claim 5, Nichol as modified by Kawabuchi discloses the invention of claim 3 as discussed above, Nichol further discloses after the substrate is aligned with the artery, the processing device is configured to use the plurality of ultrasound sensors to compute a mean arterial pressure through the artery ([0016] “… the controller 106 can determine the blood pressure via ultrasound measurements measured at two proximate locations in the targeted artery” – Examiner’s Note: this is taken as a mean arterial blood pressure since the blood pressure is computed from two measurements from two different locations). 
Regarding claim 8 and 9, Nichol as modified by Kawabuchi discloses the invention of claim 5 as discussed above, Nichol further discloses a wireless transmitter 
Regarding claim 10, Nichol as modified by Kawabuchi discloses the invention of claim 5 as discussed above, the system of Nichol has a processor as discussed above that computes mean arterial pressure from two different locations, the system of capable of iteratively computing the mean arterial pressure by performing the measurement again, that would account for beat by beat variations in arterial pressure.  
Regarding claim 11, Nichol as modified by Kawabuchi discloses the invention of claim 1 as discussed above, Nichol further discloses in [0016] mapping measurements obtained to EKG recordings. Although Nichol does not explicitly disclose the measurement device further comprising EKG sensors and EKG sensors are well known, in view of [0016], it would have been prima facie  obvious at the time of filing the claimed invention to modify the ultrasound measurement device to include a plurality of EKG sensors, so as to map the measurements obtained. 
Regarding claim 19,  Nichol disclose a system device (e.g., Fig. 1 “system 100”,  [0015]), comprising: an adhesive substrate configured to be adhered to a patient's skin (interface element 104” [0017 – 0018], [abstract] and [0026] interface element comprise an adhesive to attach to a skin surface), the adhesive substrate comprising an ultrasound measurement device (:102” Fig. 1, [0015]), the ultrasound measurement device, comprising: a plurality of ultrasound sensors configured to capture 
Nichol is silent in regards to wherein each of the transducers has a frequency response that partially overlaps with a frequency response of another one of the transducers. 
Kawabuchi teaches in Col. 6: 10-35 with reference to Fig. 2, wherein each transducer has a frequency response that partially overlaps with a frequency response of another one of the transducers (“f3” partially overlaps with “f1” and “f2” as depicted in Fig. 2) so as to generate an image with an overlapping frequency response “f3” that is between “f1” and “f2”. A skilled artisan would recognize that a potential benefit of the 
In view of the teachings of Kawabuchi, it would have been obvious at the time the claimed invention was filed, to modify the transducers of Nichol to include overlapping frequency response, so as to generate images with better spatial resolution from an overlapping frequency response. This rejection is consistent with the Supreme Court Decision of the KSA International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 20, Nichol as modified by Kawabuchi discloses the invention of claim 1 as discussed above, although Nichol does not provide details of the display to comprise an interface configured to dynamically provide a visual indication of normality or abnormality of patients vital that include the computed mean arterial pressure, Official Notice is taken in regards to displays for vital parameters such as blood pressure measurements on a display with an interface configured to dynamically provide a visual indication of normality or abnormality of patients vital as being well known and notorious in the art. As such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the display in the system of Nichol in view of Kawabuchi, to comprise an interface configured to dynamically provide a visual indication of normality or abnormality of the computed mean arterial pressure, so as to provide a user with a visual indication of the computed mean arterial pressure.  This rejection is consistent with the Supreme Court Decision of the KSA International .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nichol in view of Kawabuchi as applied to claim 1 above, and further in view of Olsson WO 2014155265 A1.
Regarding claim 2, Nichol in view of Kawabuchi discloses the invention of claim 1 as discussed above, but is silent in regards to each of the transducers is configured to be actuated in a time-interleaved fashion to capture images of a surface of the physiological structure at a plurality of depths. 
Olsson discloses a spatial compounding imaging technique over a selected width and depth of imaging (page 1: line 8 – page 2:  line 2) wherein scanlines of different component frames to be combined/assembled are acquired in a time-interleaved manner for two and three dimensional imaging (page 13: line 25 to page 14: line 14). It would have been obvious to those of ordinary skill in the art at the time of filing the claimed invention, to have modified the transducers of Nichol in view of Kawabuchi to each generate scanlines in a time-interleaved manner to cover the depth of the region being imaged, so as to generate two or three dimensional images.  This rejection is consistent with the Supreme Court Decision of the KSA International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 12-18 are allowable
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to reasonable disclose or render obvious the method of claims 12-18 or claims 6-7 when taken as a whole to include “measuring a circumference of the artery using the plurality of ultrasound sensors, measuring a blood flow velocity using the plurality of ultrasound sensors of the adhered substrate; and computing a mean arterial pressure using the measured arterial circumference and blood flow velocity”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793